                                                                                                         FILED
                                                                                                2021 Apr-19 PM 05:00
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

D. S.,                                                 )
                                                       )
          Plaintiff,                                   )
                                                       )
v.                                                     ) Case No.: 2:20-cv-02012-RDP
                                                       )
JEFFERSON DUNN, et al.                                 )
                                                       )
          Defendants.                                  )

         MOTION TO DISMISS OR, IN THE ALTERNATIVE, MOTION TO STRIKE
                   PLAINTIFF’S FIRST AMENDED COMPLAINT

          COME NOW Defendants Carl Sanders, Gary Malone, Kevin White, Carla Graham,

Angelia Gordy, William Ragsdale, Neketris Estelle, Gerald McMillian, Christopher Boyd,

Shannon Caldwell, Errol Pickens, Lisa Bonner, William McLemore and Tanya Ary (collectively

“Defendants”) and submit this Motion to Dismiss Plaintiff’s First Amended Complaint (Doc. 67)

pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the Alternative, Motion to Strike

Plaintiff’s First Amended Complaint. As grounds for this motion, Defendants state as follows:

          1.      Plaintiff’s First Amended Complaint is a shotgun pleading that violates Federal

Rules of Civil Procedure 8(a)(2) and 10(b).

          2.      Plaintiff’s First Amended Complaint is due to be dismissed pursuant to Rule

12(b)(6) for the following additional reasons:

                  A.     All of Plaintiff’s Fourteenth Amendment claims are due to be dismissed.

                  B.     Qualified immunity bars Plaintiff’s claims against Defendants.

                  C.     Defendants cannot be held vicariously liable.

                  D.     Plaintiff does not allege sufficient facts to support a claim for supervisor

                         liability.

                                                                                                   1
               E.     Plaintiff’s failure to protect and state-created danger claims are due to be

                      dismissed.

               F.     Plaintiff’s retaliation claim is due to be dismissed.

               G.     Plaintiff’s failure to intervene claims are due to be dismissed.

               H.     Plaintiff’s state law claims are due to be dismissed.

               I.     Plaintiff’s conspiracy claims are due to be dismissed.

       In addition to the above-stated grounds for this motion, Defendants adopt and incorporate

herein all grounds for dismissal of the First Amended Complaint asserted by other defendants.

       Defendants are filing contemporaneously Movants’ Initial Submission in Support of

Defendants’ Motion to Dismiss or, in the Alternative, Motion to Strike Plaintiff’s First Amended

Complaint.

Respectfully submitted this the 19th day of April, 2021.

                                             /s/ James N. Walter, Jr.
                                             ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                             C. RICHARD HILL, JR. (ASB-0773-L72C)
                                             JAMES N. WALTER, JR. (ASB-2722-R68J)
                                             W. JACKSON BRITTON (ASB-8252-K46Y)

                                             Attorneys for Defendants Carl Sanders, Gary
                                             Malone, Carla Graham, Angelia Gordy, William
                                             Ragsdale, Neketris Estelle, Gerald McMillian,
                                             Christopher Boyd, Shannon Caldwell, Errol
                                             Pickens, Lisa Bonner, William McLemore, and
                                             Tanya Ary

CAPELL & HOWARD, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Phone (334) 241-8000
Email: bob.northcutt@chlaw.com
       rick.hill@chlaw.com
       jimmy.walter@chlaw.com
       jackson.britton@chlaw.com


                                                                                                2
                                CERTIFICATE OF SERVICE

         I hereby certify that on this 19th day of April, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all counsel of record (and by U.S. Mail to non-CM/ECF participants) as indicated below:

Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
ruth@loevy.com
megan@loevy.com

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com


William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                                                     /s/ James N. Walter, Jr.
                                                     Of Counsel




                                                                                                  3
